Citation Nr: 1037416	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A June 1999 private treatment report noted that the Veteran had 
been undergoing counseling at the Roseland Mental Health Center.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); 
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the 
assistance of the Veteran, should attempt to obtain these 
treatment records.

The Veteran underwent VA psychiatric examinations in May 2005 and 
May 2006.  As noted Post-Remand Brief filed by the Veteran's 
representative, a substantial amount of pertinent evidence has 
been added to the record since that time, including the Veteran's 
inservice records of counseling and evaluations.  These records 
reflect the Veteran having been referred to Personal 
Responsibility and Values Education and Training (PREVENT) and to 
attend Alcoholics Anonymous meetings during her military service.  
Under these circumstances, the Board finds that a supplemental 
medical opinion, considering all the evidence now of record, 
should be obtained to determine whether the Veteran's current 
psychiatric disorder is related to her active duty service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides 
the Veteran with an examination in a service connection claim, 
the examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
request that she complete a VA Form 21-4142 
to obtain her medical treatment records 
from Roseland Mental Health Center, who 
provided counseling to her in 1999.  The RO 
must then obtain copies of these medical 
treatment records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
she is ultimately responsible for providing 
the evidence.  The Veteran and her 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must obtain a 
supplemental VA medical opinion addressing 
the issue of whether the Veteran's current 
psychiatric disorder is related to her 
period of military service, including 
consideration of all additional evidence 
received since the May 2006 VA examination.  
If possible, this opinion must be provided 
by the VA physician who considered this 
matter in May 2006.  The claims file must 
be made available to and reviewed by the VA 
physician in conjunction with the requested 
opinion.  A complete rationale for all 
opinions given must be provided.  If the 
physician cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the physician 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The medical opinion report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
her representative.  After the Veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

